UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1943


BOLA KAMEL SHAHAT SOLIMAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 11, 2010                 Decided:   April 13, 2010


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samy Beshay, New York, New York, for Petitioner.     Tony West,
Assistant Attorney General, Keith I. McManus, Senior Litigation
Counsel, Kimberly A. Burdge, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bola Kamel Shahat Soliman, a native of Nigeria and a

citizen of Egypt, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s order denying his applications for asylum,

withholding    of   removal    and       withholding       under   the     Convention

Against Torture (“CAT”).       We deny the petition for review.

            The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                           8 U.S.C.

§ 1158(a),    (b)   (2006).         It    defines     a    refugee    as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”             8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution    involves      the        infliction       or   threat      of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds[.]”             Li v. Gonzales, 405 F.3d 171, 177

(4th   Cir.    2005)   (internal          quotation       marks      and    citations

omitted).     Persecution is “the infliction of harm or suffering

by the government, or persons the government is unwilling or

unable to control, to overcome a characteristic of the victim.”

Khalili v. Holder, 557 F.3d 429, 436 (6th Cir. 2004) (internal

quotation marks and citation omitted).




                                           2
            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see       8   C.F.R.     §    1208.13(a)              (2009),     and    can       establish

refugee status based on past persecution in his native country

on account of a protected ground.                                 8 C.F.R. § 1208.13(b)(1)

(2009).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”           Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).      Without            regard       to       past       persecution,       an       alien    can

establish       a   well-founded            fear       of    persecution          on    a    protected

ground.    Id.

            “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                                         Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009) (internal quotation

marks omitted), cert. denied, __ S. Ct. __, 2010 WL 58386 (U.S.

Jan. 11, 2010) (No. 09-194).                         “This is a more stringent standard

than     that       for   asylum        .        .     .    .     [and],     while          asylum     is

discretionary,            if     an     alien              establishes       eligibility             for

withholding of removal, the grant is mandatory.”                                            Gandziami-

Mickhou    v.       Gonzales,         445 F.3d 351,    353-54    (4th       Cir.        2006)

(internal citations omitted) (alteration added).


                                                      3
            A    determination        regarding       eligibility        for     asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                             INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                    8 U.S.C. § 1252(b)(4)(B)

(2006).     This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                                    Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).            Because the Board added its own reasoning

when it adopted the immigration judge’s decision, this court

will review both decisions.                Niang v. Gonzales, 492 F.3d 505,

511 n.8 (4th Cir. 2007).

            We       find    substantial     evidence        supports          the    Board’s

finding     that      Soliman     failed         to   show     his   claim           of     past

persecution was as a result of the Egyptian government directing

such   persecution          or   because     the      government         was    unable       or

unwilling       to     control     those         persons     Soliman       claimed           had

persecuted him.            We also find substantial evidence supports the

finding that Soliman did not establish a well-founded fear of

persecution.          We    further   find       Soliman     did   not    challenge         the




                                             4
finding   that    he   could   escape       the   persecution    by   relocating

within Egypt. *

           Because the record does not compel a different result,

we deny the petition for review.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                PETITION DENIED




     *
       Soliman does not challenge the denial of relief under the
CAT. As such, the claim is abandoned. See Yousefi v. INS, 260
F.3d 318, 326 (4th Cir. 2001).


                                        5